COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Judges Malveaux, Fulton and Friedman
              Argued at Norfolk, Virginia


              JEROME HENRY MEEKINS
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1149-21-1                                    JUDGE FRANK K. FRIEDMAN
                                                                                 OCTOBER 11, 2022
              COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                            Robert G. MacDonald, Judge

                               Samantha Offutt Thames, Senior Assistant Public Defender (Virginia
                               Indigent Defense Commission, on briefs), for appellant.

                               Jeff S. Howell, Jr., Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Jerome Henry Meekins appeals from an order revoking and resuspending his previously

              suspended sentences of five years’ incarceration. Meekins contends that the court abused its

              discretion by 1) conditioning the suspension on drug testing and treatment when the underlying

              convictions were not drug related and 2) imposing three years’ good behavior. For the following

              reasons, we affirm.

                                                         BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Poole v. Commonwealth,

              73 Va. App. 357, 360 (2021) (quoting Gerald v. Commonwealth, 295 Va. 469, 472 (2018)). In

              doing so, we discard any of appellant’s conflicting evidence and regard as true all credible evidence




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
favorable to the Commonwealth and all inferences that may reasonably be drawn from that

evidence. Gerald, 295 Va. at 473.

        In 2017, Meekins cashed two checks, each for $200, that he took from a local church.

Following an investigation into the checks, Meekins pleaded guilty to three felonies—two counts of

forgery and one count of uttering a forged document. The circuit court sentenced him to a total of

five years’ incarceration on all three charges, suspended on several conditions:

        1) five years of good behavior;

        2) an indefinite period of supervised probation;

        3) submitting to random or regular urine screens as prescribed by his probation officer;

        4) payment of court costs;

        5) being barred from all Union Banks in Virginia for a period of five years; and

        6) reporting to probation after the hearing.

Meekins was also ordered to pay $400 in restitution. The court ordered that his supervised

probation last “not less than one year” and indicated Meekins was to be released in the “discretion

of the probation officer upon successful completion of the terms of probation or until restitution is

paid in full.”

        During his initial probationary period, Meekins tested positive for cocaine several times. He

was unable to enter a rehab program due to drug use and later declined to enter the program. He

subsequently was discharged from an intervention program following additional positive tests.

Meekins then participated in substance abuse treatment in late 2020. He successfully completed the

treatment in every way except for making the final payment for the program. In May 2021, he

tested positive for cocaine again. In June 2021, appellant’s probation officer filed a major violation

report alleging that Meekins had tested positive for cocaine on five occasions.




                                                  -2-
        In September 2022, Meekins pled guilty to violating the terms of his probation by using

drugs. At the revocation hearing, Meekins did not contest that he had violated the conditions of his

probation. The Commonwealth noted that the court was statutorily required to revoke and

resuspend Meekins’ sentence, but requested that the court make “substance abuse treatment and

testing a special condition” of the resuspension to “facilitate” appellant receiving “substance abuse

treatment.” Meekins argued that such a condition was unnecessary because “it’s already included in

the statute that he is not to use illegal substances or to . . . unlawfully use, possess or distribute

controlled substances or related paraphernalia” and posited that the court did not need to impose a

condition that was “already in the statute.”

        The court revoked the previous suspension of five years, thereby imposing five years of

incarceration. It then resuspended all five years on the following conditions:

        1) three years of good behavior;

        2) an indefinite period of supervised probation;

        3) payment of costs; and

        4) special conditions.

The special conditions included twelve months of face-to-face meetings with a probation officer and

monthly urine screens, plus substance abuse counseling and/or testing as prescribed by the

probation officer. Meekins asked the court to consider imposing only a two-year period of good

behavior because he had “not reoffended” and his cocaine use harmed only himself. The court

declined to modify the good behavior period because of the harm that appellant’s drug use posed to

the community.

        This appeal followed. Meekins asserts two assignments of error:

        1. The trial court erred by resuspending sentences contingent on one year of drug testing

            and treatment, and

                                                    -3-
       2. The trial court erred by resuspending sentences for a period of three years good

           behavior.

                                             ANALYSIS

       I. The Circuit Court Did Not Abuse its Discretion by Making Meekins’ Drug Testing and
          Treatment a Condition of Meekins’ Resuspended Sentence

       Appellant asserts that the court abused its discretion by conditioning the resuspension of his

sentences on his compliance with drug testing and treatment. He argues that his underlying

convictions were not drug offenses and thus the special conditions requiring drug testing and

treatment were unreasonable.

       Further, Meekins contends that the conditions were unnecessary because his probation

officer may mandate drug testing and treatment without a direct order from the trial court.

Meekins’ argument focuses on the effect of having the court impose conditions rather than the

probation officer; he asserts this “bypass[es] the statutory requirements.” He relies on Code

§ 19.2-306.1, which limits the court’s ability to impose active incarceration for a “technical

violation” on probation. Technical violations may occur in several ways, but relevant to this

opinion, they occur when the probationer fails to follow the instructions of his probation officer.

Appellant asserts that by making the drug testing and treatment special conditions of probation—

rather than simply allowing the probation officer to instruct Meekins to do these things—the court

elevated any failure to comply with drug testing and treatment from a technical violation to a

full-blown probation violation. Thus, Code § 19.2-306.1 would not limit the court’s ability to

impose a longer period of active incarceration for a violation.




                                                 -4-
       A. Meekins’ Arguments Relating to Code § 19.2-306.1 Are Not Preserved on
          Appeal

       Meekins’ arguments based on Code § 19.2-306.1 are barred by Rule 5A:18 because they

were not preserved before the circuit court at the time of the ruling. Meekins argues that the

following exchange contains an objection to the drug testing and treatment requirement:

                [Commonwealth]: I would ask that when you revoke and resuspend
                as you’re statutorily required to do, that you make the substance
                abuse treatment and testing a special condition. It’s not meant as a
                punishment, at least from the perspective of this Commonwealth’s
                attorney. It’s meant to help facilitate substance abuse treatment
                where someone might not be as willing to engage in it as they are
                under the penalty of possibly going back to jail or prison.

                The Court: [Defense Counsel?]

                [Defense Counsel]: Your Honor, it’s already included in the statute
                that he is not to use illegal substances or to possess—I will not
                unlawfully use, possess or distribute controlled substances or related
                paraphernalia. You don’t need to kill the lily, Judge. It’s already in
                the statute.

       Rule 5A:18 provides, in pertinent part, that “[n]o ruling of the trial court . . . will be

considered as a basis for reversal unless an objection was stated with reasonable certainty at the time

of the ruling, except for good cause shown or to enable this Court to attain the ends of justice.”

“The purpose of this contemporaneous objection requirement is to allow the trial court a fair

opportunity to resolve the issue at trial, thereby preventing unnecessary appeals and retrials.”

Creamer v. Commonwealth, 64 Va. App. 185, 195 (2015).

       “Specificity and timeliness undergird the contemporaneous-objection rule [and] animate

its highly practical purpose.” Bethea v. Commonwealth, 297 Va. 730, 743 (2019). “Not just any

objection will do. It must be both specific and timely — so that the trial judge would know the

particular point being made in time to do something about it.” Id. (quoting Dickerson v.

Commonwealth, 58 Va. App. 351, 356 (2011)). Accordingly, “[m]aking one specific argument on

an issue does not preserve a separate legal point on the same issue for review.” Edwards v.
                                                  -5-
Commonwealth, 41 Va. App. 752, 760 (2003) (en banc) (citing Clark v. Commonwealth, 30

Va. App. 406, 411-12 (1999)). “[I]f a trial court is aware of a litigant’s legal position and the

litigant did not expressly waive such arguments, the arguments remain preserved for appeal.”

Brown v. Commonwealth, 279 Va. 210, 217 (2010).

        On appeal, Meekins puts a different twist on the statements he made to the circuit court

as to why he did not want the special conditions controlling his probation. See Floyd v.

Commonwealth, 219 Va. 575, 584 (1978) (holding that appellate courts will not consider an

argument that differs from the specific argument presented to the trial court, even if it relates to

the same general issue). Appellant did not argue before the circuit court that the special

conditions of probation had to be related to the underlying offense, as he does here. He also did

not address, in any way, that the special conditions violated the intent of Code § 19.2-306.1. His

argument before the circuit court was that the drug testing and treatment conditions were

redundant, and this was not sufficient to make the circuit court aware of the arguments he now

raises on appeal.1

                B. The Circuit Court’s Conditions of Probation Were Reasonable and Within its
                   Discretion

        “We review conditions of probation imposed by a trial court as part of its sentencing

determination for abuse of discretion.” Murry v. Commonwealth, 288 Va. 117, 122 (2014) (citing

Martin v. Commonwealth, 274 Va. 733, 735 (2007)).

        Meekins’ arguments also fail on the merits. Circuit courts are granted broad discretion to

determine the conditions of probation. See Code §§ 19.2-303, 19.2-306(C). Appellant relies on

Murry, 288 Va. at 122, which stated that “probation conditions must be reasonable in light of the



        1
         “Although Rule 5A:18 contains exceptions for good cause or to meet the ends of justice,”
where it has not been raised “we will not invoke them sua sponte.” Williams v. Commonwealth, 57
Va. App. 341, 347 (2010).
                                                -6-
nature of the offense, the [appellant’s] background, and the surrounding circumstances.”

However, this case cannot be read to support Meekins’ position that special conditions must be

related to the underlying offense. In other words, drug testing conditions are not strictly limited

to drug offenses. In Murry, the Supreme Court of Virginia found that the terms of the

defendant’s probation subjected him to warrantless, suspicionless searches that were not

reasonable in light of his convictions, background, and surrounding circumstances. Id. at 120.

Murry requires only that the terms of probation be reasonable in light of those factors. It does

not mandate that terms of probation are unreasonable per se because they do not correlate

directly to the convictions. To the contrary, Murry suggests that probation terms may be

reasonable when considered in the context of “background” and “surrounding circumstances.”

In this case, Meekins had a background of drug use and a history of testing positive for illegal

substances while on probation. It was not unreasonable for the court to impose the special

conditions, and there was no abuse of discretion in the probation conditions imposed by the

circuit court.

            II. The Circuit Court Did Not Err in Imposing a Three-Year Period of Good Behavior

        Appellant next argues that the court abused its discretion by imposing three years of good

behavior. He asserts that three years was unreasonably long because he had not reoffended or

harmed anyone else, had remained in contact with his probation officer, and had complied with all

the restrictions except for the use of drugs. Further, although he struggled with drug use, he fully

complied with the drug treatment requirements given him by his probation officer. Finally,

appellant emphasizes that his criminal history was insignificant other than the underlying

convictions and maintains that the court abused its discretion by imposing “such a lengthy term of

good behavior” when appellant “clearly does not pose a threat to others.”




                                                 -7-
       After suspending a sentence, a circuit court “may revoke the suspension of sentence for any

cause the court deems sufficient that occurred at any time within the probation period, or within the

period of suspension fixed by the court.” Code § 19.2-306(A). “In revocation appeals, the trial

court’s ‘findings of fact and judgment will not be reversed unless there is a clear showing of abuse

of discretion.’” Jacobs v. Commonwealth, 61 Va. App. 529, 535 (2013) (quoting Davis v.

Commonwealth, 12 Va. App. 81, 86 (1991)). “If the court, after hearing, finds good cause to

believe that the defendant has violated the terms of suspension, then the court may revoke the

suspension and impose a sentence in accordance with the provisions of § 19.2-306.1.” Code

§ 19.2-306(C). “The court may again suspend all or any part of this sentence for a period up to the

statutory maximum period for which the defendant might originally have been sentenced to be

imprisoned . . . and may place the defendant upon terms and conditions or probation.” Id.

       Here, appellant did not contest that he had violated the terms and conditions of his

probation at his revocation hearing.2 Accordingly, after revoking and resuspending appellant’s

sentences, it was within the circuit court’s discretion to place him “upon terms and conditions or

probation,” including a period of good behavior. Id.; see Marshall v. Commonwealth, 202 Va.


       2
          At the hearing, Meekins did not allege he had paid restitution in full, nor did he argue
that his probation ended upon payment of restitution. In oral argument before this Court, it was
suggested that his probation terms called for probation to end once restitution was paid in full
under the original sentencing order. The record does contain a subsequent dismissal order, with
a different case number than the original sentencing order, dismissing the “matter” and noting
restitution was paid in full. Meekins asks us to apply the ends of justice exception to the
requirements of Rule 5A:18. This exception is narrow and to be used sparingly. Holt v.
Commonwealth, 66 Va. App. 199, 209 (2016) (en banc). It places the heavy burden of
establishing a manifest injustice on appellant. Id. at 210. “Where the record does not
affirmatively establish error, we cannot invoke the ends of justice exception to Rule 5A:18.”
Smith v. Commonwealth, 59 Va. App. 710, 724 (2012). Here, the original sentencing order is not
clear as to whether payment of restitution ended probation, and the only record of payment is
contained in an order under a different case number than this case. The existing record does not
illustrate that restitution in this case was fully paid. Meekins has not met his heavy burden, and
we decline to apply the ends of justice exception to Rule 5A:18 here. Notably, a claim that an
order is void ab initio can be brought, with proper proof, at any time by a party to the challenged
order. Bonanno v. Quinn, 299 Va. 722, 736-38 (2021).
                                                   -8-
217, 220-21 (1960) (holding that a condition of “good behavior” accompanies the period of

suspension as a matter of law, even if the circuit court fails to mention it is a condition).

       Appellant argues that the length of the condition was unreasonable given the mitigating

circumstances. Meekins, however, asked the circuit court to impose two years of good behavior.

Thus, we infer that the third and final year of required good behavior is the only portion of the

term Meekins considers unreasonable.

       The record demonstrates that Meekins was making legitimate attempts to comply with

the terms of his original probation—we recognize that he consistently reported to his probation

officer and nearly completed a drug program. Balanced against those circumstances, however,

was appellant’s continued cocaine use as demonstrated by several positive tests.

       In setting the length of the good behavior condition, it was “within the trial court’s

purview to weigh any mitigating factors” appellant presented, including appellant’s compliance

with the probation officer’s drug treatment and other directions, the lack of new criminal

convictions, and his criminal record. Keselica v. Commonwealth, 34 Va. App. 31, 36 (2000).

“The exercise of judicial discretion ‘implies conscientious judgment, not arbitrary action.’”

Rhodes v. Commonwealth, 45 Va. App. 645, 650 (2005) (quoting Slayton v. Commonwealth, 185

Va. 357, 367 (1946)). After weighing all of the circumstances in this case, the circuit court

conditioned the resuspension of appellant’s sentences on three years of good behavior. That

decision to impose a third year of good behavior was not arbitrary and reflects a proper exercise

of discretion.

                                           CONCLUSION

       The circuit court did not abuse its discretion by imposing special condition terms

requiring drug testing and treatment. It did not abuse its discretion in requiring a third year of




                                                 -9-
good behavior. Therefore, we affirm the circuit court’s order revoking and resuspending

Meekins’ sentences.

                                                                                      Affirmed.




                                             - 10 -